Citation Nr: 0431755	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-03 906	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date earlier than November 19, 
1997, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Henry F. Bailey, Jr., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to May 
1946, and from December 1946 to December 1954.  He was a 
prisoner of war from May 1952 to September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner requiring some explanation.  In a 
February 2000 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming 
granted entitlement to a TDIU, effective August 25, 1999; the 
veteran was notified of this decision on March 17, 2000.  The 
veteran contacted the RO on March 16, 2001, and indicated 
that he believed he was entitled to an earlier effective date 
for the award of the TDIU; the report of this contact is 
memorialized in the record and, in the Board's opinion, 
constitutes a notice of disagreement with the February 2000 
rating decision to the extent that an effective date earlier 
than August 25, 1999, for the award of a TDIU was not 
assigned.  

In an April 2002 rating decision, the RO granted an effective 
date of November 19, 1997, for the award of a TDIU.  In June 
2002 the veteran's representative argued that an even earlier 
effective date was warranted, and an October 2002 rating 
decision denied entitlement to an effective date earlier than 
November 19, 1997, for the benefit at issue.  After further 
expressions of disagreement from the veteran's 
representative, the veteran was issued a statement of the 
case in January 2003, and he perfected his appeal of the 
February 2000 rating decision in February 2003.  This case 
was remanded in August 2003 for a Board hearing, and the 
requested hearing was held before the undersigned in May 
2004.  The case was thereafter remanded in July 2004, and was 
returned to the Board in October 2004.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 
2002). 



FINDINGS OF FACT

1.  Following an unappealed August 1994 rating decision, a 
claim for an increased rating for service-connected 
disability was not received until November 19, 1997.

2.  A claim, formal or informal, of entitlement to a TDIU was 
not received until August 25, 1999.

3.  A February 2000 rating decision granted entitlement to a 
TDIU, effective August 25, 1999.

4.  An April 2002 rating decision determined that the veteran 
was entitled to assignment of an effective date of November 
19, 1997, for the award of a TDIU.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 19, 
1997, for a grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

A February 2000 rating decision granted entitlement to a 
TDIU, assigning an effective date therefor of August 25, 
1999.  The record reflects that the veteran was provided with 
notice of the February 2000 rating decision, and was provided 
with a statement of the case in January 2003 which notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran was specifically advised by VA, 
via a July 2004 correspondence, of what information and 
evidence was necessary to substantiate his claim, and 
informed as to what evidence VA would obtain on his behalf 
and of what evidence he was responsible for submitting.  The 
July 2004 correspondence also suggested submitting any 
relevant evidence in his possession.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The veteran's claim was thereafter re-
adjudicated in a September 2004 supplemental statement of the 
case. 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
July 2004 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  In 
this regard the Board notes that the record contains private 
medical records for September 1970 to August 1999 (including 
from Drs. J. Bohan, J. Collis, J. Feagin, J. Laser, and R. 
Hopkins, and from Galesburg Cottage Hospital, LDS Hospital, 
Lutheran General Hospital, St. John's Hospital, and Saint 
Luke's Hospital); VA treatment records for December 1983 to 
2001; and records from the Social Security Administration.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Factual background

Private hospital records for November to December 1978 show 
that the veteran was admitted for complaints of substernal 
chest pain.  Following extensive evaluation he was diagnosed 
with arteriosclerotic heart disease, coronary occlusion, 
anterior myocardial infarction and/or injury pattern with 
possibly an old posterior wall myocardial infarction.

In a March 1979 VA Form 21-526, the veteran requested service 
connection for residuals of a myocardial infarction.  He 
reported that he was born in 1927, that he had completed two 
years of high school, and that he last worked in November 
1978 as a pilot.

In a February 1979 statement, Dr. R. Hickerson indicated that 
in light of the findings during the November to December 1978 
hospitalization, the veteran would be unable to resume his 
occupation as a pilot, or any other occupation requiring 
physical labor or stress.  Dr. Hickerson additionally 
concluded that the veteran would, for an indefinite period of 
time, require frequent daily rest periods.

A June 1979 statement from a representative of the commercial 
airline from which the veteran retired indicated that the 
veteran was employed from 1955 until January 1979 as a pilot 
with that company, and that his employment was terminated on 
account of physical disability.  The representative indicated 
that the veteran was receiving disability benefits from the 
company.

Service connection for cardiovascular disability was denied 
in an unappealed September 1979 rating decision.

In a May 1982 statement, the veteran indicated that he lost 
his job as a pilot on account of, inter alia, psychiatric and 
cardiovascular conditions.

On VA examination in July 1982, the veteran reported that he 
was retired as a pilot in January 1979, but that he hoped to 
fly in the future.  He reported losing his piloting job on 
account of cardiovascular disability.

At an October 1982 rating board hearing, the veteran 
testified that since retiring as a pilot, he had operated a 
business with another person.  He also testified that he 
exercised by walking and biking several miles each day.

In an October 1984 decision, the Board denied service 
connection for psychiatric disability, including post-
traumatic stress disorder (PTSD).

Private medical records for February 1987 show that the 
veteran described himself as medically retired from his 
former job as a commercial jet pilot, although he explained 
that he was interested in working as a pilot in the future.  
The records show that he underwent a double coronary artery 
bypass that month.

On a VA Form 21-526 submitted in September 1990, the veteran 
reported that he last worked in October 1978 as a pilot.  He 
also indicated that he had completed one year of high school.  
The September 1990 claim sought service connection for 
disorders including psychiatric, cardiovascular and neck 
disabilities.

VA treatment records for April to May 1991 document treatment 
for cardiovascular, gastrointestinal and psychiatric 
complaints.

A November 1991 rating decision granted service connection 
for PTSD, evaluating the disorder as 10 percent disabling 
effective October 10, 1990.  The rating decision also 
determined that service connection was not warranted for 
cardiovascular or neck disorders.  The veteran expressed 
disagreement with the initial evaluation assigned the PTSD, 
and was issued a responsive statement of the case in July 
1992.  He did not thereafter perfect an appeal of the 
November 1991 rating decision.

A March 1993 rating decision thereafter granted service 
connection for traumatic arthritis with cervical disc 
disease; the disorder was evaluated as 20 percent disabling 
effective April 30, 1990.  The veteran did not appeal the 
March 1993 rating decision.

In August 1993 private medical records for November 1978 to 
January 1993 were submitted, which contained the February 
1987 records describing the veteran as medically retired, but 
which do not otherwise address his employability.  Also 
received in August 1993 was a June 1993 statement by C. 
Everett, a social worker, who indicates that she provided 
psychotherapy for the veteran, that he was retired as a 
pilot, and that he was currently experiencing moderate 
symptoms of PTSD.

In an August 1993 statement, the veteran's former 
representative indicated that the veteran was filing claims 
for an increased rating for PTSD, and for service connection 
for cardiovascular disability.

The veteran was afforded a VA examination in October 1993, at 
which time he reported that since the February 1987 bypass 
graft, he had experienced no cardiovascular problems or 
myocardial infarctions.  Following physical examination of 
the veteran the examiner diagnosed coronary artery disease; 
status post two-to-three vessel bypass grafting with no 
current angina; and well-controlled hypertension.

The report of an October 1993 VA psychiatric examination of 
the veteran shows that he reported that he was not currently 
experiencing any cardiac symptoms.  He reported that he was 
medically retired from his last job as a pilot, that he had 
no history of other employment, and that he currently 
performed volunteer work involving the creation of wooden 
toys.  The examiner indicated that the veteran had very 
severe symptoms of PTSD, was moderately disabled on account 
of PTSD, and was unable to function very well because of the 
psychiatric symptoms.

In an August 1994 rating decision, the RO increased the 
evaluation assigned the veteran's PTSD to 30 percent 
disabling, effective August 27, 1993.  The rating decision 
also granted service connection for coronary artery disease, 
evaluating the disability as 30 percent disabling effective 
August 24, 1993.  The combined disability rating for the 
veteran's service-connected disorders was 30 percent for the 
period prior to August 24, 1993; 50 percent for the period 
from August 24, 1993, to August 26, 1993; and 60 percent for 
the period from August 27, 1993.

The veteran was notified of the August 1994 rating decision 
and of his appellate rights with respect thereto in November 
1994, but no further communication was received from the 
veteran or any representative for more than a year after the 
November 1994 notice.

The next communication from the veteran or any representative 
was received on November 19, 1997.  The communication 
consisted of correspondence from the veteran indicating that 
he was still experiencing nightmares and sweats and that his 
depression was worsening.  An accompanying statement by the 
veteran's representative requested acceptance of the 
veteran's correspondence as a claim for an increased rating 
for PTSD. 

VA treatment reports for November 1997 to November 2001 
document treatment after November 19, 1997, for 
cardiovascular and gastrointestinal complaints, and for PTSD.

Received in April 1998 were private medical records for 
August 1980 to February 1998 showing that in July 1993 the 
veteran was noted to exercise at least 20 minutes daily on an 
exercise bike, and to experience mild angina with very 
strenuous hiking.  A January 1992 note indicates that the 
veteran was experiencing nightmares and anxiety attacks.  An 
April 1993 entry notes that he had possible endogenous 
depression.  A September 1997 entry indicates that he 
reported experiencing mild exertional chest pain.  The 
records also show treatment for gastrointestinal problems.

The report of an October 1998 VA examination discloses that 
the veteran reported retiring in 1979 as a pilot on account 
of a myocardial infarction.  He reported experiencing 
shortness of breath when doing light tasks and at rest.  The 
examiner diagnosed heart disease; dyspnea on exertion; and 
shortness of breath with minimal activity.

Received in January 1999 were private treatment records of 
the veteran for September 1994 to October 1998 showing 
treatment for cardiovascular problems.

In March 1999 the veteran again requested consideration of an 
increased rating for PTSD, based on worsening symptoms of 
nightmares, flashbacks, memory loss and depression.

A May 1999 rating decision granted entitlement to service 
connection for irritable bowel syndrome, assigning a non-
compensable evaluation therefor effective November 19, 1997.  
The rating decision also denied entitlement to an increased 
rating for the veteran's service-connected cardiovascular 
disability.  In June 1999 the veteran expressed disagreement 
with the May 1999 rating decision only as to the initial 
evaluation assigned the irritable bowel syndrome. 

Received on August 25, 1999, was a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  The veteran reported on that form that all 
of his service-connected disabilities, other than his 
gastrointestinal disorder, precluded him from securing or 
following any substantially gainful occupation.  He indicated 
that he last worked on a full time basis in October 1979 as a 
pilot, and that he left his last job on account of his 
disabilities.  He indicated that he had not attempted to 
obtain employment since he became too disabled to work.  He 
also reported that he only completed the first grade.

Received in September 1999 were private treatment reports of 
the veteran for August 1999 which show that diagnostic 
testing revealed the presence of severe native vessel 
coronary artery disease.

The veteran was afforded a VA psychiatric examination in 
September 1999, at which time he reported that he had not 
worked since 1979.  He also reported that he was receiving 
benefits from the Social Security Administration (SSA).  The 
examiner concluded that the veteran had a moderate level of 
PTSD, and also had a major depressive episode for the past 
year.  The examiner assigned the veteran a Global Assessment 
of Functioning (GAF) score of 40, which encompassed PTSD, 
major depression, and various physical conditions.

A February 2000 rating decision increased the evaluation 
assigned the veteran's PTSD to 70 percent, effective March 4, 
1999; denied increased ratings for the veteran's 
cardiovascular, cervical spine and gastrointestinal 
disorders; and granted entitlement to a TDIU.  The RO 
assigned an effective date of August 25, 1999, for the award 
of a TDIU.  The veteran was notified of the decision and of 
his appellate rights in March 2000.  

A January 2001 Board decision granted entitlement to a 10 
percent evaluation for irritable bowel syndrome.  The Board's 
decision was implemented in a January 2001 rating decision, 
and the RO assigned the award of an increased rating an 
effective date of November 19, 1997.

Thereafter, an April 2002 rating decision granted entitlement 
to an effective date of November 19, 1997, for the grant of a 
TDIU.  The date was selected based on the increase in the 
combined evaluation for the veteran's disabilities to 70 
percent effective that date (as the result of the decision to 
increase the evaluation assigned the gastrointestinal 
disability to 10 percent).  The rating decision also 
increased the evaluation assigned the veteran's 
cardiovascular disability to 60 percent, effective May 9, 
2001.  The veteran did not appeal the RO's actions with 
respect to the cardiovascular disability.

Received in December 2003 were records from the Social 
Security Administration showing that the veteran filed for 
disability benefits from the SSA in September 1984.  The SSA 
records include an April 1979 opinion by Dr. R. Hickerson 
stating that the veteran was unlikely to have the capability 
of engaging in any form of employment; a March 1989 opinion 
by a physician who concludes that the veteran was not 
disabled for SSA purposes; and a September 1990 statement by 
a physician noting that a May 1984 consultation sheet 
provided arterial blood gas findings sufficient to preclude 
the receipt of an airman certificate of any type, and noting 
that recent testing showed the veteran was disabled.  

The SSA records also included private medical records for 
November 1978 to June 1989 showing treatment for, inter alia, 
cardiovascular, gastrointestinal and neck complaints.  The 
records document the veteran's statement that he was retired, 
but show that in August 1987 he expressed interest in 
obtaining a license to work as a flight engineer.  The SSA 
records also contain VA treatment records for December 1983 
to November 1989 documenting several instances of treatment 
for cardiovascular, gastrointestinal, psychiatric and neck 
conditions; the VA records do not address the veteran's 
employability.  

At his May 2004 hearing before the undersigned, the veteran 
essentially testified that the RO in September 1994 should 
have assigned a TDIU on the basis of 38 C.F.R. §§ 4.16(a)(5), 
and 4.16(b).  He testified that he has been disabled since 
1979, and that the SSA has determined that his disability 
began in 1984.  The veteran explained that he did not appeal 
the September 1994 rating decision, and that he was first 
aware he was entitled to a TDIU in 1999.  He explained that 
he was forced to retire as a pilot, and that he had tried to 
find work, but was hampered by his education level (which he 
described as one year of high school).  The veteran also 
testified as to the impairment caused by his service-
connected disorders.

Received in September 2004 is a January 1991 decision by an 
administrative law judge (ALJ) employed by the SSA.  The ALJ 
determined that the veteran was disabled for SSA purposes on 
account of cardiovascular, psychiatric and neck disorders.  
The ALJ noted that the veteran had received a prior period of 
SSA disability benefits lasting from May 1979 to January 
1983, but he concluded that the veteran had not performed 
substantially gainful activity since 1978.  The ALJ concluded 
that the veteran had been disabled since October 1984, and 
noted that the veteran had a high school equivalency 
certificate, but lacked any transferable skills.

In several statements on file the veteran, primarily through 
his representative, argues that he is entitled to an 
effective date of at least September 12, 1994, for the award 
of a TDIU.  He contends that he was forced into early 
retirement as a pilot because of coronary artery disease, 
that he has been unable since 1979 to pursue any 
substantially gainful employment, and that his service-
connected disabilities have been sufficiently severe 
throughout the years to preclude employment.  The veteran 
explains that he was unaware in 1994 that he could file a 
claim for a TDIU, and argues that his failure to file a claim 
for that benefit prior to 1997 should be excused.  The 
veteran maintains that he met the requirements of 38 C.F.R. 
§ 4.16(a)(5) as of August 1993, and therefore should have 
been awarded TDIU at that time.  In the alternative he argues 
that 38 C.F.R. § 4.16(b) required VA to assign a TDIU as of 
August 1993.


Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  But see Harper v. 
Brown, 10 Vet. App. 125 (1997).  The date of VA outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim when the report of such treatment or 
examination relates to a disability for which increased 
compensation is sought.  
38 C.F.R. § 3.157(b)(1) (2004).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).  
The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable possibility 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2004).  
The date of receipt of examination reports, clinical records, 
and transcripts of records from a non-VA governmental 
hospital will be accepted as the date of receipt of a claim 
if submitted by or on behalf of the veteran and entitlement 
is shown.  38 C.F.R. § 3.157(b)(3) (2004).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more.  38 C.F.R. § 4.16(a).  For the purpose 
of one 60 percent disability, multiple disabilities incurred 
as a prisoner of war will be considered as one disability.  
38 C.F.R. § 4.16(a)(5) (2004).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2004).

The record does not reflect, and the veteran does not 
contend, that the veteran filed a claim specifically seeking 
entitlement to a TDIU at any time prior to August 25, 1999.  
An August 1994 rating decision addressed the appropriate 
ratings for the veteran's PTSD, cardiovascular and neck 
disorders, and the veteran did not initiate an appeal of that 
decision.  No further communication was thereafter received 
from the veteran or any representative until November 19, 
1997, at which time he submitted a claim for an increased 
rating for PTSD which remained pending until the RO 
adjudicated the claim in February 2000; the veteran did not, 
in connection with the increased rating claim, contend that 
he was unemployable on account of PTSD or any other service-
connected disorder.  On August 25, 1999, more than a year 
after filing his claim for an increased rating for PTSD, the 
veteran filed a formal claim alleging that he was 
unemployable on account of his service-connected disorders.  
The Board consequently concludes that the veteran first filed 
a claim for a TDIU on August 25, 1999.

The Board has considered whether an informal claim for a TDIU 
was nevertheless raised at some point prior to August 1999.  
In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
U.S. Court of Appeals for the Federal Circuit held that where 
a veteran submits evidence of a medical disability, claims 
the highest rating possible, and submits evidence of 
unemployability, VA must consider a rating of TDIU even if 
not specifically requested by the veteran.  Roberson, 251 
F.3d at 1382-85.  In Norris v. West, 12 Vet. App. 413 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim for TDIU is reasonably raised and 
must be considered when a claimant with a schedular rating 
that meets the minimum criteria of 38 C.F.R. § 4.16(a) seeks 
a rating increase, and there is evidence of current service-
connected unemployability in the claims file or under VA 
control.

Service connection was not in effect for any disorder until 
November 1991, at which time service connection for PTSD was 
granted, effective October 1990.  The disability was 
evaluated as 10 percent disabling, and while the veteran 
initiated an appeal of the rating assigned the disorder, the 
record shows that evidence of unemployability was not 
submitted in connection with either the successful service 
connection claim or the disagreement with the initial rating 
assigned.  Nor did the veteran even claim that he was 
unemployable; he at most reported that he was unemployed.

Although not submitted in connection with the successful 
claim for service connection, the Board notes that the 
evidence on file prior to that claim did not suggest that the 
veteran was unemployable at any point since 1982.  The 
records showed that he was medically retired from his job as 
a pilot, and that Dr. Hickerson in 1979 believed the veteran 
was unemployable and physically unable to perform more than 
light work.  By 1982, however, the veteran apparently was 
engaged in operating a business, and was also physically 
exercising at a level in excess of what Dr. Hickerson 
believed possible.  

In short, while the evidence on file at the time of the 
November 1991 rating decision reasonably showed that the 
veteran was unable to work between 1979 and 1982, the 
evidence also showed that since 1982 he was able to work at 
one point in a business that did not involve his skills as a 
pilot.  More importantly, the evidence did not show that any 
period of unemployment since 1982 was associated with the 
service-connected PTSD.  As the veteran's PTSD was only 
evaluated as 10 percent disabling at the time of the 
unappealed November 1991 rating decision, and as there was no 
evidence (including the veteran's own statements in 
connection with his service-connection claim) suggesting that 
at the time of the November 1991 rating decision he was 
unemployable on account of PTSD, the Board concludes that an 
informal claim for a TDIU under Roberson or Norris was not 
raised in connection with the PTSD claim adjudicated in 
November 1991.

In March 1993 service connection for traumatic arthritis with 
cervical disc disease was granted.  The combined disability 
evaluation for the veteran's service-connected disorders at 
that time was less than 60 percent, and the veteran did not 
initiate an appeal of the rating assigned the cervical spine 
disorder.  Given that the veteran did not meet the minimum 
schedular criteria under 38 C.F.R. § 4.16(a) at the time of 
the unappealed rating decision, that a claim for an increased 
rating was not pending between the November 1991 and March 
1993 rating decisions, that the veteran did not initiate an 
appeal of the rating assigned the neck disorder, and that the 
evidence on file for the period since 1982 was silent for any 
suggestion that the veteran was unemployable on account of 
service-connected disabilities, the Board also concludes that 
an informal claim for a TDIU under Roberson or Norris was not 
raised in connection with the cervical spine claim 
adjudicated in March 1993.

In August 1993 the veteran filed a claim for an increased 
rating for PTSD.  A statement by a social worker submitted 
contemporaneously with the claim indicated only that the 
veteran was retired as a pilot, and that he was currently 
experiencing moderate symptoms of PTSD.  An October 1993 VA 
psychiatric examiner recorded the veteran's statement that he 
had no history of employment after medical retirement as a 
pilot, but that he made wooden toys as a volunteer; the 
examiner concluded that the veteran's PTSD was moderately 
disabling, and impaired his functioning.  The veteran did not 
appeal the assignment of a 30 percent evaluation for PTSD in 
the August 1994 rating decision, or the effective date of 
that evaluation.

In addition, the veteran did not initiate an appeal with 
respect to the assignment of an initial 30 percent evaluation 
for cardiovascular disability in the August 1994 rating 
decision.  The Board acknowledges that as a result of the 
August 1994 rating decision, the veteran met the minimum 
schedular requirements for assignment of a TDIU under 
38 C.F.R. § 4.16(a), given that his service-connected 
psychiatric, cardiovascular and cervical spine disorders all 
stemmed from his prisoner of war experiences.  However, under 
Roberson and Norris, merely meeting the minimum schedular 
requirements is not sufficient to raise a claim for a TDIU.  
There must, in addition, be evidence of unemployability on 
account of service-connected disorder.  Such evidence was not 
submitted in connection with the increased rating claims 
adjudicated in the August 1994 rating decision.  That 
evidence showed instead that the veteran reported 
experiencing few, if any, cardiovascular complaints, and that 
his PTSD was considered no more than moderately disabling.  
The evidence also showed that he was able to perform 
volunteer work.  In short, the evidence submitted in 
connection with the claims adjudicated in the August 1994 
rating decision showed only that the veteran was not 
employed, without any suggestion that his service-connected 
disabilities significantly impaired his ability to secure or 
follow substantially gainful employment. 

The salient point is that in order for an informal claim of 
TDIU to have been raised by the claims leading to the August 
1994 rating decision, the evidence must have shown more than 
the mere fact the veteran was not working; the evidence must 
have shown that his unemployment was related to his service-
connected disability or disabilities.  Not only was the 
evidence submitted in connection with the claims silent for 
evidence of unemployability, but the veteran himself did not 
contend at the time that he was unemployable, including as 
the result of service-connected disorder.  The Board 
acknowledges the veteran's contention that because he met the 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) 
as of August 1993, entitlement to TDIU should have been 
immediately considered (including under 38 C.F.R. § 4.16(b)) 
at that time.  As, however, the evidence at the time did not 
suggest that he was unemployable, the Board finds that an 
informal claim for a TDIU under the criteria set forth in 
Roberson and Norris was not raised in connection with the 
claims adjudicated in August 1994.

The Board notes in passing that records recently received 
from the SSA show that a January 1991 decision by an ALJ 
determined that the veteran is considered disabled on account 
of his cardiovascular, psychiatric and neck impairments.  
Unfortunately, those records were received well after the 
February 2000 rating decision granting entitlement to a TDIU.  
VA is not in constructive possession of SSA records (other 
than VA treatment records collected by SSA).  See generally, 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, 
those records can not, in this case, establish the presence 
of an informal claim for a TDIU prior to December 2003.  See 
38 C.F.R. § 3.157(b)(3).

Following the August 1994 rating decision, a claim for an 
increased rating was not filed until November 19, 1997.  The 
Board notes that there are no VA treatment records on file 
for the period between August 1994 and November 19, 1997, 
which can be accepted as an informal claim for an increased 
rating under 38 C.F.R. § 3.157(b)(1), and that none of the VA 
treatment records prior to August 1999 address the impact of 
the veteran's service-connected disorders on his 
employability.  In addition, while private treatment records 
show treatment for his service-connected disabilities at 
points after August 1994, the private records were received 
in April 1998 or later, and therefore can not be accepted as 
a claim for an increased rating or for a TDIU prior to the 
date of their receipt.  See 38 C.F.R. § 3.157(b)(2).

In sum, the evidence shows, and the veteran does not dispute, 
that a claim for a TDIU was not filed prior to August 25, 
1999, and a review of the record does not show that an 
informal claim for a TDIU was raised under the criteria of 
Roberson or Norris prior to that date.  The Board accordingly 
finds that the date of the veteran's claim for a TDIU is 
August 25, 1999, and notes in passing that the report of the 
September 1999 VA examination of the veteran, at which time 
he was assigned a GAF score of 40 for his service-connected 
disabilities, supported the presence of unemployability.  As 
noted previously, while the effective date of an award of 
benefits is generally the date of claim or the date 
entitlement arose, whichever is later, in the case of an 
increased rating for disability compensation (or TDIU), the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date.  
In this case, however, the veteran's claim for a TDIU was 
filed more than a year following the effective date actually 
assigned by the RO for the grant of a TDIU.

In essence, the RO assigned the veteran an effective date for 
the grant of a TDIU which is earlier than that to which he is 
entitled.  The Board must therefore conclude that an 
effective date earlier than November 19, 1997, for the grant 
of a TDIU is not in order.

The Board lastly notes that the veteran's representative has 
argued that the veteran's status as a former prisoner of war 
excuses him from the "technicalities" governing the 
assignment of the appropriate effective date for the grant of 
a TDIU.  He essentially maintains that the effective date 
should be assigned solely based on the date entitlement 
arose, and not the later date of claim, as the veteran was 
not aware until 1999 that he could file a claim for a TDIU.  
Although the Board is well aware of the hardships the veteran 
endured in service, and sympathetic to him, the Board is 
bound by the law in this matter, and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
 

ORDER

Entitlement to an effective date earlier than November 19, 
1997, for the award of a TDIU is denied.





	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



